Citation Nr: 1814130	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-50 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable prior to June 13, 2011 for intervertebral disc syndrome of the lumbar spine, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for Baker's cyst, right knee.

3.  Entitlement to an initial rating in excess of 10 percent for Baker's cyst, left knee.

4.  Entitlement to an initial rating in excess of 10 percent for tenosynovitis, right ankle.

5.  Entitlement to an initial rating in excess of 10 percent for tenosynovitis, left ankle.

6.  Entitlement to service connection for residuals of chronic pharyngitis.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from December 2002 to December 2006. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional development in December 2014 and May 2017, and has now been returned to the Board for further adjudication.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.

In a September 2017 rating decision, the RO partially granted the Veteran's increased rating claims for the left ankle, right ankle, and left knee, granting separate 10 percent ratings for the entire appeal period.  Accordingly, the Board has recharacterized the Veteran's claim on appeal to reflect this partial grant decision.  The Board separately notes that the RO also granted service connection for left lower extremity radiculopathy secondary to the Veteran's service-connected lumbar spine condition and assigned a 20 percent rating.  

The issue of entitlement to service connection for residuals of chronic pharyngitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by, at worst, 70 degrees of flexion with painful motion on bending and muscle spasm, but without additional functional loss.

2.  The Veteran's right knee disability has manifested as painful motion with crepitus without additional functional loss.

3.  The Veteran's left knee disability has manifested as painful motion and limited flexion that is greater than 60 degrees with no additional functional loss.

4.  The Veteran's right ankle disability has manifested as at worst, moderate limitation of motion without additional functional loss.

5.  The Veteran's left ankle disability has manifested as at worst, moderate limitation of motion without additional functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for the Veteran's service-connected low back disability have been met for the duration of the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2017).

2.  The criteria for an initial rating of 10 percent, but not higher, for the Veteran's service-connected right knee condition have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee condition have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right ankle condition have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

5.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left ankle condition have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As noted above this appeal was previously remanded for additional claim development in December 2014 and May 2017; this development included scheduling a hearing, the procurement of outstanding treatment records, scheduling the Veteran for appropriate VA examinations, and readjudicating the matters on appeal.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

As the foregoing applies to this case, in the May 2017 remand instructions the Board specifically directed the AOJ to "schedule the Veteran for an examination with an appropriate clinician."  In a January 2018 brief, the Veteran's representative interpreted this language to mean that the requested VA examinations be "referred to an adequate physician with relevant expertise, such as an orthopedist."  This is relevant to the extent that the Veteran's May 2017 lumbar spine, knee, and ankle examinations were conducted by a nurse practitioner, the qualifications of whom are not disputed by the Veteran or his representative.  A nurse practitioner is defined as "a registered nurse with advanced education and clinical training in a specialized area of healthcare" who "can diagnose, prescribe, and perform procedures as regulated by the state employing them."  Dorland's Illustrated Medical Dictionary (Dorland's), 1306 (32nd ed. 2012).   A "clinician" can be defined as an "expert clinical physician and teacher" but can also be defined as "a person qualified in the clinical practice of medicine, psychiatry, or psychology as distinguished from one specializing in laboratory or research techniques or theory."  Dorland's, 372; Merriam Webster, https://www.merriam-webster.com/dictionary/clinician (February 28, 2018).  "Clinical" is defined as "pertaining to a clinic or to the bedside" or "pertaining to or founded on the actual observation and treatment of patients, as distinguished from theoretical or basic sciences."  Dorland's, 372.  A "nurse clinician" is defined as "registered nurse who is working in a clinical practice." Dorland's, 1306.

Based on the foregoing, the Board finds that the word "clinician" can be used to describe a physician or a broader category of professionals up to and including psychologists that are engaged in work in a clinical setting.  Therefore, the fact that the May 2017 VA examinations were conducted by a nurse practitioner is not a Stegall violation, and the AOJ substantially complied with the Board's May 2017 Board remand instructions with regard to the requested VA examinations.  Additionally, the AOJ substantially complied with all other Board remand directives. See also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Moreover, as discussed more thoroughly below, the Board finds that the May 2017 VA examination reports are otherwise adequate for adjudicatory purposes.  

As detailed by the record, the Veteran has been provided VA examinations in connection with the claims on appeal in March 2008, June 2011, and May 2017.  After a review of each of the aforementioned examination reports, the Board finds that collectively these examinations were based on a thorough review of the claims file, included an in-person examination, detailed medical history, and the completion of relevant diagnostic testing responsive to the relevant rating criteria.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's musculoskeletal rating claims on appeal.

The Board observes further that the Veteran's May 2017 VA examinations of his lumbar spine, knees, and ankles are compliant to the extent possible with recent case law of the United States Court of Appeals for Veterans Claims (Court).  The March 2008 VA examination report included both active and passive range of motion for the bilateral ankle and knees, and did not note any observable painful motion on that particular examination of the lumbar spine; range of motion of the knees and ankles were also observed to be without limitation.  Additionally, there was no observable evidence on painful range of motion testing at the time of the Veteran's June 2011 VA lumbar spine, knee, and ankle examinations.  As such, Correia is not applicable to these examination reports.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the Court also recently held that for a VA examination to be adequate, an examiner must ascertain adequate information to provide an estimate for flare-up opinions.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Board notes that with regard to any flare-ups, the May 2017 VA examination reports notes that the Veteran's examination is medically consistent with the Veteran's lay statements.  Additionally, the Veteran did not report loss of range of motion after repetitive use at his March 2008 and June 2011 lumbar spine, knee, and ankle VA examinations.  However, a January 2018 brief submitted by the Veteran's representative points out that the May 2017 VA examiner concluded that she could not evaluate whether the Veteran's muscle spasms result in abnormal gait or spinal contour because the Veteran was not currently suffering from a muscle spasm.  However, the Board notes that as the Veteran did not report abnormal gait or abnormal spinal contour during muscle spasms, and abnormal spinal contour was not otherwise noted, the only additional objective evidence that the examiner could provide with regard to whether the Veteran's muscle spasms result in abnormal spinal contour or gait are her own observations.  Accordingly, the Board finds that the examiner's conclusions that she could not report whether muscle spasms result in abnormal gait or abnormal spinal contour because the Veteran was not currently experiencing a muscle spasm does not render the May 2017 lumbar spine examination inadequate.

Finally, as neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to a Higher Initial Rating for Musculoskeletal Disabilities

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

For musculoskeletal disabilities, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Below, the Board will provide specific rating criteria for the lumbar spine, knees, and ankles, summarize relevant evidence, and apply the rating criteria to that evidence.

A. Lumbar Spine

The Veteran's low back disability is evaluated under Diagnostic Code 5243, for intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.  

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V.  Although, an alternative rating scheduled is available for intervertebral disc syndrome based on incapacitating episodes, defined as requiring bed rest prescribed by a physician and treated by a physician, as discussed further below, there is no evidence of, and the Veteran does not report, any incapacitating episodes.  Thus, the alternative rating criteria will not be discussed.

Under the General Rating Formula, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71(a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

At the Veteran's November 2015 Board hearing, he reported that he has muscle spasms.  He rated his low back pain as 4 out of 10 on a 10 point scale, with 10 being the most severe.  He reported a prescription for muscle spasms as well as other painkillers including Tylenol and Percocet.  He also reported using Icy Hot and undergoing TENS treatments in the past.  The Veteran reported radiating pain down both legs with his left leg worse than his right leg.  He reported increased back pain after prolonged sitting.  He reported that his sciatic nerve pain has affected him while walking, causing his leg to go out.  He also reported that he worked as a nurse and that he did do stretches to alleviate symptoms from constant bending related to helping patients out of bed.  The Veteran reported that he had only missed four days of work in the past six years because he made himself go to work.  He reported that he was not limited in lifting and turning patients and that for larger patients his workplace was implementing new devices to help patients, instead of having the nurses do it.  He did report that previously there was one occasion when he was pulling a bedpan out and he dropped to his knees.  Overall the Veteran explained that his back pain did not stop him but it did slow him down.  He avoided playing football and running but he still fished and generally got around.  He did report an increase in symptoms after standing or sitting.  He stated that he could stand for about six hours before his back condition got to the point where he had to sit down.  He reported that sometimes he had issues getting down on the floor to change his children's diapers, and that sometimes he had issues reaching down to put on and tie his shoes, noting that his wife had done this for him before.  

At the Veteran's March 2008 VA examination, Magnetic Resonance Imaging (MRI) results indicated that the Veteran had small central disc protrusion at the L5-S1 with no effect upon the thecal sac, nerve roots, or neural foramina; there was evidence of disc degeneration at the L5-S1.  The Veteran reported that he had pain mostly in the mornings that got more severe as the day went on.  He reported that the pain in his lower back was dull, his pain at a 30 out of 10 on a 10 point scale with 10 being the most severe that was not aggravated or alleviated by anything.  He denied numbness in his lower extremities.  On examination there was normal lumbar lordosis and no tenderness or rigidity of the muscles.  The Veteran's range of motion showed flexion of 90 degrees, extension of 30 degrees, right and left lateral flexion of 30 degrees each, and right and left lateral rotation of 30 degrees each.  Straight leg raise testing was negative bilaterally.  There was no additional limitation on repeated use testing due to pain, incoordination or lack of endurance.

June 2008 VA treatment records reflect that the Veteran reported pain in his low back.  He denied decreased range of motion.  He denied altered gait or coordination.  The Veteran received chiropractic treatment for his back pain between May and December 2008.  In August 2009 the Veteran reported he was prescribed naproxen following a complaint of back pain, knee, and ankle pain; straight leg raise testing was negative bilaterally.  In March 2010 the Veteran reported that his back pain ranged from a 3 to 7 on a 10 point scale, with a pain at a 7 occurring when he bent over to pick up a remote for a patient.  The Veteran reported that he understood the importance of losing weight, but that he had no time to exercise and that working out made his back pain worse.  A May 2010 pain screening revealed back pain at 3 out of 10 on a 10 point scale, with 10 being the most severe.  The Veteran was prescribed back exercises. 

June 2011 MRI results indicated that the Veteran had centrally located disc protrusion at the L5-S1 level with an associated annular rent that was also centrally located.  The Veteran underwent a June 2013 VA examination.  At that examination he reported that he had back problems including pain and soreness, and reported a history of poor running tolerance.  He reported pain varying from 2 out of 10 to 6 out of 10.  The Veteran also reported stiffness and pain on bending over.  He reported that there was no weakness, but that pain got progressively worse after continuous physical activity.  He also reported intermittent numbness in his right leg.  He denied numbness in his left leg, and reported a pins and needles sensation in his right leg when lying down or sitting on the couch.  The lumbar Veteran's forward flexion was to 70 degrees without pain behavior, extension was to 33 degrees without pain behavior, right lateral flexion was to 21 degrees without pain behavior, left lateral flexion was to 25 degrees without pain behavior, and right lateral rotation was to 35 degrees without pain behavior, and left lateral rotation was to 41 degrees without pain behavior.  There was no additional limitation of motion following three repetitions.  The Veteran did not report flare-ups.  The Veteran was diagnosed with intervertebral disc syndrome of the lumbar spine.  

The Veteran underwent an orthopedic surgery consultation in May 2012. At that time he described a constant stabbing pain in the lumbar region.  No radicular component was noted with regard to his pain.  He reported that his pain varied from a 3 to a 9 in intensity.  He reported that typically symptoms were increased by lifting movement in sports and that sometimes pain could occur without much movement.  There was no obvious deformity on inspection of the spine, and lumbar motion was noted to exhibit decreased extension, with sufficient forward flexion to touch toes.  Side-bending and rotation did not appear painful or limited.  Straight leg raise testing was negative.  The impression was chronic low back pain with central disc at the L5-S1.  Rehabilitation was recommended.

October 2015 MRI results indicated that the Veteran had mild multilevel degenerative spondylosis with small right paracentral disc protrusion at the L4-L5 and small disc annular tear and central disc protrusion at the L5-S1 with no significant central canal or neural foraminal compromise.  A March 2015 neurology consultation indicates an impression of low back pain with complaints of episodic radiculopathy left more than right.  Follow up nerve conduction study and electromyography (EMG) testing was completed but was negative for radiculopathy.

A VA examination was conducted in May 2017.  The examiner confirmed that the Veteran has a diagnosis of disc protrusion at the L4-L5 and a small annular disc tear and central disc profusion at the L5-S1 as well as intervertebral disc syndrome.  The examiner also diagnosed the Veteran with radiculopathy of the left lower extremity.  The Veteran reported numbness and tingling bilaterally in his feet and also reported back pain with radiation down his left leg.  He denied weakness, and indicated that he is currently getting injections for pain management.  He reported flare-up pain that was 8 out of 10 on a 10 point scale, with 10 being the most severe.  The Veteran indicated that his daily pain was a 2 or a 3 on the same 10 point scale.  The Veteran did not report functional loss or functional impairment related to his lumbar spine.

On examination, the Veteran's range of motion was normal.  Pain was also noted on examination but did not result in any functional loss.  Flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation all exhibited pain.  There was objective evidence of localized tenderness.  Tenderness was located on the lower back and was 5 out of 10 in severity on a 10 point scale with 10 designated as most severe.  The examiner observed that there was no additional loss of function or range of motion after three repetitions.  There was no evidence of pain with weight-bearing.  The examiner noted that although the Veteran was not being examined immediately after repetitive use over time or during a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  

The Veteran reported muscle spasm due to disc bulge of the back but was not currently experiencing a muscle spasm.  Thus the examiner did not comment on whether observable abnormal gait or spinal contour resulted from the Veteran's reported muscle spasms.  The examiner did not observe any guarding.  Muscle strength testing was normal, but reflexes were hypoactive.  Sensory testing indicated decreased sensation to light touch bilaterally, but straight leg raise testing was negative bilaterally and the only radicular symptoms reported pertained to the left lower extremity.  The Veteran reported severe intermittent pain of the left lower extremity and the examiner noted moderate numbness and paresthesias and/or dysesthesias as well as mild constant pain.  Involvement of the sciatic nerve root was noted on the left lower extremity but not the right lower extremity.  The examiner evaluated the Veteran's left lower extremity radiculopathy as mild.  The Veteran's lumbar spine did not exhibit any ankylosis.  The Veteran did not report and the examiner affirmatively indicated that the Veteran did not have any acute signs and symptoms of intervertebral disc syndrome in the preceding 12 months that required bed rest prescribed by a physician and treated by a physician.  Passive range of motion was also normal.  The Veteran's VA treatment records indicate a normal gait.

Based on the foregoing, the Board finds that there Veteran's VA treatment records and Board hearing testimony is consistent with fluctuating symptoms and painful motion of the lumbar spine, specifically pain while bending and lifting, for the portion of the appeal period prior to June 13, 2011.  Therefore, the Veteran is entitled to at least the minimum compensable rating of 10 percent.  Accordingly, an award of a 10 percent rating for the Veteran's service-connected lumbar spine prior to June 12, 2011 is warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2017).

As for the matter of entitlement to a rating in excess of 10 percent for the entire appeal period, the Board finds that the criteria for entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine condition have not been met.  The Board finds that this is the case even when accounting for DeLuca v. Brown factors and functional loss.  8 Vet. App. 202, 206 (1995).  In support of this finding, although the Board acknowledges that the Veteran's low back condition has progressed over the course of the appeal period, there is insufficient evidence that the Veteran's has worsened enough to meet the 20 percent rating criteria.  In this regard, the Board notes that while the Veteran's range of motion exhibits pain, it was not accompanied by less movement than normal, more movement than normal, weakened movement, excess fatigability, or incoordination, and the sole symptom reported by the Veteran during flare-ups was increased pain, not functional limitation.  The Veteran's lumbar spine forward flexion was at most limited to 70 degrees, and at no point is the Veteran's lumbar spine range of motion less than 120 degrees.  Additionally, although there is evidence of muscle spasm there is no lay or medical evidence that the Veteran's muscle spasm is so severe as the result in altered gait or abnormal spinal contour.  Additionally, although the Veteran does have left lower extremity radiculopathy, he has been separately granted service connection for that condition and has not challenged the 20 percent evaluation assigned to that condition.  Moreover, there is no other evidence of other neurological abnormalities.  Although the Veteran does report some interference with activities such as running, working out, and increased symptoms of pain when bending over and after prolonged sitting and several hours of standing, the rating schedular, including the 10 percent rating criteria contemplates such impairment.  Accordingly, the Board finds that an award of a rating in excess of 10 percent for the Veteran's lumbar spine condition is not warranted here. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2017). 

B. Right and Left Knees

The Veteran's right and left knees are currently rated under Diagnostic Code 5260 for limitation of flexion.  Diseases and injuries of the knee and leg are rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71(a).  As explained below, under certain circumstances, different knee diagnostic codes may merit assignment of multiple compensable ratings for knee conditions, depending on the Veteran's symptoms.

As a preliminary matter, the Board notes that according to 38 C.F.R. § 4.71, Plate II, normal flexion and extension of the knee is from zero degrees to 140 degrees.  It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Beginning first with the diagnostic codes relevant to limitation of motion, Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71(a).  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  See id.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  Id.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  Id.  

Additionally, VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-59 for cartilage impairment.  These opinions indicate that separate compensable ratings may be assigned in addition to a compensable rating for limitation of motion of the knee or a compensable rating has been assigned on the basis of X-ray evidence of arthritis.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  The assignment of multiple ratings for the same disability under different diagnostic codes must be done on the basis that each compensable rating under each separate diagnostic code compensates the Veteran for distinct symptoms; the Veteran may not receive multiple compensable ratings for the same symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71(a).  The words "slight," "moderate," and "severe" as used in this code are not defined in the VA Schedule for Rating Disabilities.  Considering this, rather than applying a mechanical formula the Board must evaluate all of the evidence to render equitable and just decisions. 38 C.F.R. § 4.6.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban, 6 Vet. App. at 261-62.  However, as the Veteran has not undergone semilunar cartilage removal and there is no evidence of semilunar cartilage displacement, this diagnostic code is not relevant to his claim.

Finally, under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This Diagnostic Code is not applicable to the Veteran's bilateral knee issues because, as discussed below, there is no evidence of malunion of the tibia and fibula.  Similarly Diagnostic Code 5263 is not applicable because the Veteran does not have that genu recurvatum.

At the Veteran's November 2015 Board hearing testimony he reported that his knees have given out but that he was not sure if it is from back pain or his knees.  He described his Baker's cysts as cartilage that had broken off from his knee and stuff underneath the knee cap.  He explained that he had been informed that surgery was not recommended because it could do further damage to his knees.  The Veteran denied knee dislocation, but did report instability and some grinding.  He denied needing to have fluid drained from his knees.  He reported that his knees give him trouble all the time not just on exertion or usage, and that when he recently stood up out of bed his knees gave way and he was on the floor.  He reported some swelling after exertion.  The Veteran stated he could still do most things but that he had to be careful with what he was doing and how long he did it for.  He could still walk long distances at work when he needed to but did not run.  He reported that he thought there may be limitation of motion in the knees.  The Veteran stated that he worked as a nurse.

At the Veteran's March 2008 VA examination, MRI results of the left knee indicated that the Veteran had a remote medial collateral ligament injury with trace knee effusion, but no acute meniscal or ligamentous injury; a Baker's cyst was present.  MRI results of the right knee revealed that the Veteran had a small knee effusion with remote medial collateral ligament strain and a small Baker's cyst.  The Veteran described constant knee pain that was 3 to 4 out of 10 in intensity, and aggravated by walking and standing for prolonged periods of time, going up and down stairs, and alleviated by rest.  He denied any locking up of the knees but reported that from time to time his knees would give out on him.  On examination his knees did not evidence any effusion or swelling.  Range of motion of the left knee showed flexion of 150 degrees and extension to 0 degrees on both active and passive range of motion without limitation.  Range of motion of the right knee showed an extension of 0 and a flexion of 150 degrees on both active and passive range of motion without limitation.  There was no additional limitation of motion on repetitive use testing due to pain, incoordination or lack of endurance of the knee joint bilaterally.  There was no evidence of ligament injury in the knees bilaterally

 June 2008 VA treatment records indicate that the Veteran complained of bilateral knee pain.  The Veteran complained of knee pain again in August 2009; at that time examination of the knees did not reveal any redness, warmth, swelling, or tenderness.  Joints were stable laterally and medially and the Veteran was able to fully extend without pain.  No crepitus was evident.  The Veteran was prescribed Naproxen.  In March 2010 he reported that his knees had good days and bad days.

A VA examination was conducted in June 2011.  At that examination the Veteran reported that he had bilateral knee pain and that at times, his knees gave out.  He reported knee pain occurring during running and fast roping in service.  He reported right knee pain greater than left.  Additionally, the Veteran reported knee pain and buckling in his knees while standing, walking and climbing, and he also reported that his left knee popped a lot.  Left knee range of motion was from -5 to 142 degrees and right knee range of motion was -3 to 131 degrees.  There was no additional limitation of motion following three repetitions.  There was also no objective evidence of painful motion, spasm, or weakness.  There was no objective evidence of pain on motion during the examination.  The Veteran did not report flare-ups.  There was no warmth, crepitus, tenderness, or effusion of the knees.  There was negative testing for anterior-posterior drawer test, Lachman's test, and McMurray's test, all of which address joint stability.  Knees were stable to varus and valgus stress.  MRI of the left knee was normal without effusion and without a Baker's cyst.  MRI of the right knee shows a small amount of free fluid in the bursa but no knee effusion and no indication of any internal derangement.

A November 2015 neurology note indicates that the Veteran reported that sometimes his right knee gave out.  The Veteran reported continued knee pain in November 2016.

A VA examination was conducted in May 2017.  The examiner diagnosed the Veteran with bilateral knee strain.  The Veteran reported flare-ups consisting of bilateral knee pain that was 9 out of 10 on a 10 point scale with 10 designated as the most severe.  On examination, both right and left knee range of motion was normal.  No pain was noted on examination for the right knee, while flexion was noted to exhibit objective evidence of painful motion in the left knee.  No objective evidence of localized tenderness or pain on palpitation of the joint was noted on the right or left knees.  Crepitus was noted bilaterally.  There was no additional loss in range of motion following repetitive use testing, nor was there any functional loss.  The examiner noted that although the Veteran was not being examined immediately after repetitive use over time, the examination was medically consistent with his statements describing functional loss with repetitive use over time.  The examiner also concluded that although the Veteran was not being examined immediately during flare-ups, the examination was medically consistent with his statements describing functional loss with repetitive use over time.  Muscle strength testing was normal bilaterally, and no ankylosis was observed.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Shin splints were not reported.  The Veteran was not noted to have a history of meniscal conditions.  The Veteran's imaging studies did not reveal any degenerative or traumatic arthritis.  Pain on weight-bearing was absent and passive range of motion testing was normal for both knees.  The examiner indicated that the Veteran did have a small knee effusion previously, as well as remote medial collateral ligament sprain and a small Baker's cyst but that all of these had resolved as of the Veteran's April 2011 Magnetic Resonance Imaging (MRI).

Addressing the Veteran's right knee first, the Board notes that there is significant lay evidence of painful motion including increased pain after prolonged physical activity that is aggravated by walking, prolonged standing, and going up and downstairs with crepitus sufficient to warrant an award of the minimum compensable rating of 10 percent under Diagnostic Code 5260 pursuant to See 38 C.F.R. § 4.59 (2017) and Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the criteria for the next highest rating of 20 percent have not been met.  In this regard the Board notes that the Veteran's right knee extension did not demonstrate any compensable limitation, and that his flexion was limited to at most 131 degrees.  Additionally, there is no medical evidence of increased functional loss after repetitive use or during flare-ups and the Veteran's flare-up and repetitive use lay evidence is indicative of increased pain without functional loss or further reduction in range of motion.  There is no indication that the Veteran's lay statements regarding repetitive use over time or flare-ups are inconsistent with relevant medical evidence of record.  Accordingly, the Board finds that an initial rating of 10 percent best approximates the Veteran's service-connected right knee disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017). 

As for the Veteran's left knee, the Veteran is already in receipt of the minimum compensable rating due to painful motion.  In this regard the Board notes that the Veteran exhibited full left knee flexion throughout the appeal period and that his left knee extension was also not compensably limited.  Additionally, there is no medical evidence of increased functional loss after repetitive use or during flare-ups and the Veteran's flare-up and repetitive use lay evidence is indicative of increased pain without functional loss or further reduction in range of motion.  There is no indication that the Veteran's lay statements regarding repetitive use over time or flare-ups are inconsistent with relevant medical evidence of record.  Accordingly, the Board finds that the criteria for entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met, and an award of increased rating is not warranted here.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

In so finding, the Board has considered whether a separate rating may be assigned to either knee under Diagnostic Code 5257 due to the Veteran reporting that one or both of his knees "give out."  However, the Board notes that both the Veteran's VA treatment records as well as multiple VA examinations indicate the absence of subluxation and lateral instability.  In contrast, the Veteran expressed some uncertainty about whether the sensation of his legs/knees "giving out" is due to knee conditions or his back condition, and the Veteran was recently diagnosed with left lower extremity radiculopathy.  Given the Veteran's expressed uncertainty with regard to whether his knees/legs "giv[ing] out" is actually due to his knee conditions, the Board finds that the objective medical evidence contained in the Veteran's VA treatment records and VA examinations is the most probative evidence with regard to subluxation and lateral instability.  Accordingly, assignment of a separate rating under Diagnostic Code 5257 is not warranted because probative medical evidence indicates that recurrent subluxation and lateral instability is not present.  


C. Right and Left Ankles

The Veteran is currently assigned two separate 10 percent ratings for his right and left ankles pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71(a).  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Id.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  Id.  A 20 percent evaluation requires marked limitation of motion.  Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in Veterans Benefits Administration's M21-1 Adjudication Procedure Manual ("VBA Manual"), M21-1 Adjudication Procedures Manual.  Specifically, the VBA Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, Part III, subpart iv, ch. 4. § A(3)(k).

Other potentially applicable Diagnostic Codes are 5270, and 5272-5274.  However, the foregoing diagnostic codes are not applicable to the Veteran's bilateral ankle conditions because, as discussed below, there is no ankylosis or deformity.  

At the Veteran's November 2015 Board hearing, the Veteran explained that his issues were mostly with the tendons and ligaments in his ankles that his ankles fill up with blood and then there was pain.  He reported that when it got really bad he elevated his feet and did not go anywhere.  The Veteran was instructed to manage it by not overdoing it.  He reported limitation of motion and pain.  The Veteran reported taking anti-inflammatory over-the-counter medication as necessary to reduce swelling.

A VA examination was conducted in March 2008.  MRI results of the right ankle demonstrated evidence of previous ligamentous injuries involving the lateral collateral, superficial deltoid, and dorsal talonavicular ligament without evidence of an acute ligamentous injury. The right ankle MRI results also indicated minimal tenosynovitis, plantar fasciitis, and nonspecific edema along the Achilles tendon.  MRI results of the left ankle indicated evidence of pervious ligamentous injuries involving the lateral collateral, superficial deltoid, and dorsal talonavicular ligaments.  The left ankle MRI results also indicated minimal tenosynovitis, chronic plantar fasciitis, and nonspecific edema along the Achilles tendon.  The Veteran reported constant pain, popping, and snapping of the bilateral ankles, with achy pain rated at 4 out of 10 on a 10 point scale, and aggravated by walking, jogging, and running.  The Veteran reported not being able to jog anymore due to pain and that his pain was alleviated by rest.  On examination there was no tenderness, range of motion of the ankles demonstrated 20 degrees of dorsiflexion, and 40 degrees of plantar flexion on both active and passive range of motion bilaterally.  There was no limitation during range of motion testing and there was no additional limitation on repeated testing due to incoordination, lack of endurance, or pain.  

VA treatment records reveal that the Veteran reported bilateral ankle pain in June 2008. He denied altered gait.  In August 2009 he reported chronic pain in his right ankle, with pain level of 4 out of 10.  There was no redness, warmth, or tenderness of the right ankle on examination.  He was prescribed Naproxen.

A VA examination was conducted in June 2011.  At that time the Veteran reported a history of pain and stiffness in both ankles, with no perceived weakness in either joint or swelling.  The examiner noted that due to some ankle instability, he wore high boots when doing anything physical.  He also reported that prolonged physical activity such as walking or standing caused fatigue.  He stated that he could walk a mile with increased pain but was able to tolerate that distance.  He also reported that the longer he stayed on his feet the more they hurt.  He reported that he did not require any assistive devices.

On examination the Veteran's left ankle flexion was limited to 9 degrees of dorsiflexion and 42 degrees of plantar flexion, while his right ankle was limited to 18 degrees, and his plantar flexion was limited to 45 degrees.  There was no objective evidence of painful motion during examination, and there was no additional limitation of motion on examination with three repetitions.  The Veteran did not report flare-ups.  MRI results showed no acute fractures or dislocations of the right ankle or left ankle, and ankle mortise and the subtalar joints were within normal limits bilaterally.

At the VA examination conducted in May 2017, the Veteran's diagnosis of tenosynovitis in his left and right ankles was confirmed.  The Veteran reported bilateral ankle pain that had gotten worse with activity and flare-ups with activity, which he described as 6 out of 10 in severity on a 10 point scale, with 10 being the most severe.  He did not report any functional loss or functional impairment of the joint or extremity.

On examination the Veteran's right ankle range of motion was noted to be abnormal.  Dorsiflexion was limited to 9 degrees; plantar flexion however, was 45 degrees.  There was no objective evidence of painful motion on examination, and no evidence of pain with weight-bearing, but there was objective evidence of crepitus.  The examiner noted that the Veteran's right ankle range of motion did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use testing but this did not result in additional loss of function or range of motion after three repetitions, no was there any additional functional loss.  With regard to repetitive use over time, functional loss, and flare-ups, the examiner confirmed that although the Veteran was not being examined immediately after repetitive use or during a flare-up, the examination was medically consistent with the Veteran's lay statements.  The Veteran did not report and the examiner did not observe any additional factors affecting the Veteran's right ankle disability to include instability of station, abnormality, disturbance of locomotion, and interference with sitting or standing.  Muscle strength testing was normal, ankylosis was not present, and joint instability or instability was not suspected.  The Veteran reported occasional use of ankle braces.  MRI of the right ankle revealed minimal tenosynovitis and previous ligamentous injuries.  The examiner noted there was no objective evidence of pain on non-weight bearing, and passive range of motion matched the Veteran's active range of motion.  The examiner observed that the Veteran was unable to heavy lift or stand for prolonged periods of time.

Left ankle range of motion testing was also abnormal with dorsiflexion limited to 13 degrees and plantar flexion limited to 28 degrees.  Pain of the left ankle was observed on examination but the examiner noted that it did not result in functional loss. The examiner indicated that both dorsiflexion and plantar flexion resulted in pain.  There was no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  There was no evidence of pain with weight-bearing but there was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing but this did not result in additional loss of function or range of motion after three repetitions, no was there any additional functional loss.  With regard to repetitive use over time, functional loss, and flare-ups, the examiner confirmed that although the Veteran was not being examined immediately after repetitive use or during a flare-up, the examination was medically consistent with the Veteran's lay statements.  The Veteran did not report and the examiner did not observe any additional factor affecting the Veteran's left ankle disability to include instability of station, abnormality, disturbance of locomotion, and interference with sitting or standing.  Muscle strength testing was normal, ankylosis was not present, and joint instability or instability was not suspected.  The Veteran reported occasional use of ankle braces.  MRI of the left ankle revealed minimal tenosynovitis. The examiner noted there was no objective evidence of pain on non-weight bearing, passive range of motion matched the Veteran's active range of motion, and the pain present on passive range of motion was the same as demonstrated on active range of motion.  The examiner observed that the Veteran was unable to heavy lift or stand for prolonged periods of time.

The Board notes that at no time during the appeal period did the Veteran have marked limitation of motion of the right or left ankle even considering DeLuca v. Brown factors and functional loss.  8 Vet. App. 202, 206 (1995).  Moreover, the Veteran is already in receipt of the minimum compensable rating available for each ankle pursuant to Mitchell v. Shinseki.  25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. §§ 4.40, 4.45.  In support of these findings, the Board notes that the Veteran consistently reported only increased pain after prolonged physical activity and did not endorse additional functional loss due to pain; additionally, there is no objective medical evidence to the contrary.  The Veteran's dorsiflexion was never less than 5 degrees at any point during the appeal period, and his plantar flexion was never less than 30 degrees, and there was no observable additional loss of range of motion or functional loss on repetitive testing.  As such, the Board finds that the Veteran's current initial ratings of 10 percent for his right and left ankle disabilities most closely approximate the severity of those conditions.  Accordingly, an award of entitlement to an initial rating in excess of 10 percent for the Veteran's right ankle, and an award of entitlement to an initial rating in excess of 10 percent for the Veteran's left ankle are not warranted here.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

D. TDIU

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).












							(Continued on the next page)

ORDER

For the portion of the appeal period prior to June 13, 2011, entitlement to an initial rating of 10 percent, but not higher, for the Veteran's service-connected lumbar spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the portion of the appeal period from June 13, 2011 onward entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is denied. 

Entitlement to an initial compensable rating of 10 percent, but not higher, for the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left ankle disability is denied


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

Although the Board acknowledges that the Veteran explicitly did not appeal the denial of direct service connection for his sinusitis in his October 2009 formal appeal, he provided testimony in November 2015 indicating that underwent a tonsillectomy post-service to prevent pharyngitis infections and that the private doctor that removed his tonsils also told him that his tonsil had "deep pockets" and would actually hold from the sinus drainage.  The Veteran also reported environmental allergies and sinus issues during active duty service.  The Veteran reported that his tonsils were removed due to repeated pharyngitis and more specifically strep throat infections both during and after active duty service, and that he has been taking Allegra to prevent sinusitis infections since that time.  The Veteran reported that he was currently taking Allegra to address environmental allergies that contribute to his sinusitis.  However, he reported that he had only had one sinus infection since starting his course of Allegra in 2012 and that he had not had pharyngitis since his tonsils were removed.  A June 2011 VA PTSD examination indicates that the Veteran reported a strep throat and sinus infection as recently as 2011.  As there is significant evidence of repeated pharyngitis infections during active duty service, on remand, a VA examination addressing the presence of any pharyngitis residuals to include sinus symptoms and the relationship of the Veteran's tonsillectomy to any previous recurrent pharyngitis infections should be conducted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current pharyngitis residuals.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should identify whether the Veteran currently has tonsillectomy residuals or has had any pharyngitis residuals or tonsillectomy residuals at any point during the appeal period.  In this regard, the examiner should address the Veteran's November 2015 Board hearing testimony, and should also discuss any relationship between the Veteran's reported sinus symptoms and his recurrent pharyngitis infections and later tonsillectomy.  Then, the examiner should provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's current tonsillectomy residuals or recurrent pharyngitis infections prior to his tonsillectomy: (1) began during active service; or (2) is related to any in-service event or injury to include reported environmental allergies and sinus issues. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


